DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-20 are pending.
Claims 1-14, 17 and 18 are amended.
No Claim(s) is/are cancelled.
No Claim(s) is/are added.
Claims 1-20 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 04/25/2022 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that the combination of Papasakellariou ’70 and Papasakellariou ’43 does not teach or suggest “receiving a higher layer signal indicating a change of a determination standard for a start symbol to which a physical downlink shared channel (PDSCH) is assigned” as recited in claim 1.  
The Office Action asserts that “first signaling indicating a first Time Division Duplexing (TDD) UL-DL configuration” corresponds to the claimed “a higher layer signal indicating a change of a determination standard for a start symbol to which a physical downlink shared channel (PDSCH) is assigned.”  The UL-DL configuration does not indicate a determination standard for a start symbol.
In response to applicant’s argument, the Examiner respectfully disagrees.
Papasakellariou ’70 discloses that First signaling indicating a first Time Division Duplexing (TDD) Uplink-Downlink (UL-DL) configuration (Col. 1, lines 48-51).  It is understood that a Time Division Duplexing (TDD) Uplink-Downlink (UL-DL) configuration consisting of DL symbols and UL symbols.  For example, Papasakellariou ’43 discloses a reference time unit for DL signaling or for UL signaling on a cell is referred to as a slot and can include one or more slot symbols in paragraph [0100].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Papasakellariou (US Patent No. 9210670 B2) hereinafter “Papasakellariou ‘70” in view of Papasakellariou (US 20180019843 A1) hereinafter “Papasakellariou ‘43”
As per claim 1, Papasakellariou ’70 discloses a data communication method of a user equipment, the data communication method comprising: 
receiving a higher layer signal indicating a change of a reference point of a start symbol to which a physical downlink shared channel (PDSCH) is assigned (Papasakellariou ‘70, Col. 1, lines 48-51, first signaling indicating a first Time Division Duplexing (TDD) Uplink-Downlink (UL-DL) configuration; See Col. 11, lines 1-6, transmission parameters configured to UE 114 by higher layer signaling)
detecting a downlink control information (DCI) format including PDSCH scheduling information from a physical downlink control channel (PDCCH) (Papasakellariou ‘70, Col. 20, lines 29-31, detects a PDCCH conveying a DCI format including a TPC field of 2 bits and scheduling a PUSCH transmission in operation 1010)
Papasakellariou ’70 does not explicitly disclose determining the start symbol to which the PDSCH is assigned, based on at least one of information about the DCI format, mapping type information of the PDSCH, or an offset value between a slot in which the PDCCH is located and a slot in which the PDSCH is located.
Papasakellariou ’43 discloses determining the start symbol to which the PDSCH is assigned, based on at least one of information about the DCI format, mapping type information of the PDSCH, or an offset value between a slot in which the PDCCH is located and a slot in which the PDSCH is located (Papasakellariou ‘43, [0134], determine a first symbol of a PDSCH transmission or for a PUSCH transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Papasakellariou ’43 related to determine the start symbol to which the PDSCH is assigned, based on at least one of information about the DCI format and have modified the teaching of Papasakellariou ’70 in order to improve radio efficiency ([0003])

As per claim 2, Papasakellariou ’70 in view of Papasakellariou ’43 disclose the data communication method of claim 1, wherein the determining of the start symbol to which the PDSCH is assigned comprises determining the start symbol to which the PDSCH is assigned, based on a first symbol at a monitoring point of the PDCCH where the DCI format is detected, when a PDSCH mapping type is a mapping type B, the offset value is 0, and the DCI format is a DCI format including a cyclic redundancy check (CRC) scrambled to one of a cell radio network temporary identifier (C-RNTI), a modulation and coding scheme cell RNTI (MCS-RNTI), and a configured scheduling (CS-RNTI) (Papasakellariou ‘70, Col. 14, lines 20-25, A DCI format includes Cyclic Redundancy Check (CRC) bits and the UE 114 identifies a DCI format type from a respective Radio Network Temporary Identifier (RNTI) used to scramble the CRC bits)

As per claim 3, Papasakellariou ’70 in view of Papasakellariou ’43 disclose the data communication method of claim 2, wherein the determining of the start symbol to which the PDSCH is assigned comprises determining the start symbol to which the PDSCH is assigned, based on the first symbol at the monitoring point of the PDCCH where the DCI format is detected, when subcarrier spacings of the PDCCH and the PDSCH match (Papasakellariou ’43, [0160], when a first slot and a second slot for PDCCH transmissions conveying respective DL DCI formats scheduling respective PDSCH transmissions have a same starting position)

As per claim 4, Papasakellariou ’70 in view of Papasakellariou ’43 disclose the data communication method of claim 3, wherein the determining of the start symbol to which the PDSCH is assigned comprises determining the start symbol to which the PDSCH is assigned, based on the first symbol at the monitoring point of the PDCCH where the DCI format is detected, when cyclic prefixes of the PDCCH and the PDSCH match (Papasakellariou ’43, [0134], Each of the two numbers of symbols can be indicated by respective DCI formats that are decoded by the first UE and by the second UE, respectively, in order to determine a first symbol of a PDSCH transmission or for a PUSCH transmission)

As per claim 5, Papasakellariou ’70 in view of Papasakellariou ’43 disclose the data communication method of claim 1, wherein the determining of the start symbol to which the PDSCH is assigned comprises determining the start symbol to which the PDSCH is assigned, based on a first symbol of a slot in which the PDSCH is scheduled, when a PDSCH mapping type is not a B type, the offset value is not 0, or the DCI format is not a DCI format including a CRC scrambled to one of a C-RNTI, a MCS-RNTI, and a CS-RNTI (Papasakellariou ’43, [0110], A DCI format type is identified by a radio network temporary identifier (RNTI) that scrambles the CRC) 

As per claim 6, Papasakellariou ’70 in view of Papasakellariou ’43 disclose the data communication method of claim 1, wherein the determining of the start symbol to which the PDSCH is assigned comprises determining the start symbol to which the PDSCH is assigned, based on a first symbol of a slot in which the PDSCH is scheduled, when cross carrier scheduling of the PDCCH and the PDSCH is configured (Papasakellariou ’43, [0118], a value of a counter DAI field in a DL DCI format scheduling a PDSCH transmission in a slot on a cell indicates a number of DL DCI formats scheduling PDSCH transmissions in the slot across all cells with indexes smaller than or equal to the cell index)

As per claim 7, Papasakellariou ’70 in view of Papasakellariou ’43 disclose the data communication method of claim 1, wherein, when a higher layer signal indicating the change of the reference point of the start symbol to which the PDSCH is assigned is not received, the determining of the start symbol to which the PDSCH is assigned comprises determining the start symbol to which the PDSCH is assigned, based on a first symbol of a slot in which the PDSCH is scheduled (Papasakellariou ’43, [0134], number of symbols in the slot used for PDCCH transmissions to a first UE can be different than a number of symbols in the slot used for PDCCH transmission to the second UE. Each of the two numbers of symbols can be indicated by respective DCI formats that are decoded by the first UE and by the second UE, respectively, in order to determine a first symbol of a PDSCH transmission or for a PUSCH transmission)

As per claim 8, Papasakellariou ’70 discloses a data communication method of a base station, the data communication method comprising: 
transmitting a higher layer signal indicating a change of a reference point of a start symbol to which a physical downlink shared channel (PDSCH) is assigned (Papasakellariou ’70, Col. 11, lines 1-6, transmission parameters configured to UE 114 by higher layer signaling)
and providing a downlink control information (DCI) format including PDSCH scheduling information through a physical downlink control channel (PDCCH) (Papasakellariou ‘70, Col. 20, lines 29-31, detects a PDCCH conveying a DCI format including a TPC field of 2 bits and scheduling a PUSCH transmission in operation 1010)
Papasakellariou ’70 does not explicitly disclose wherein the start symbol to which the PDSCH is assigned is determined based on at least one of information about the DCI format, mapping type information of the PDSCH, or an offset value between a slot in which the PDCCH is located and a slot in which the PDSCH is located.
Papasakellariou ’43 discloses wherein the start symbol to which the PDSCH is assigned is determined based on at least one of information about the DCI format (Papasakellariou ‘43, [0134], determine a first symbol of a PDSCH transmission or for a PUSCH transmission) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Papasakellariou ’43 related to wherein the start symbol to which the PDSCH is assigned is determined based on at least one of information about the DCI format and have modified the teaching of Papasakellariou ’70 in order to improve radio efficiency ([0003])

As per claim 9, Papasakellariou ’70 in view of Papasakellariou ’43 disclose the data communication method of claim 8, wherein, when a PDSCH mapping type is a mapping type B, the offset value is 0, and the DCI format is a DCI format including a cyclic redundancy check (CRC) scrambled to one of a radio network temporary identifier (C-RNTI), a MCS-RNTI, and a CS-RNTI, and subcarrier spacings of the PDCCH and the PDSCH match, the start symbol to which the PDSCH is assigned is determined based on a first symbol at a monitoring point of the PDCCH where the DCI format is detected (Papasakellariou ’43, [0110], A DCI format type is identified by a radio network temporary identifier (RNTI) that scrambles the CRC)

As per claim 10, Papasakellariou ’70 in view of Papasakellariou ’43 disclose the data communication method of claim 8, wherein, when cross carrier scheduling of the PDCCH and the PDSCH is configured, or subcarrier spacings of the PDCCH and the PDSCH are different from each other, the start symbol to which the PDSCH is assigned is determined based on a first symbol of a slot in which the PDSCH is scheduled (Papasakellariou ’43, [0134], A number of symbols in the slot used for PDCCH transmissions to a first UE can be different than a number of symbols in the slot used for PDCCH transmission to the second UE)

As per claim 11, Papasakellariou ’70 discloses a user equipment which performs a data communication method, the user equipment comprising: 
a transceiver (Papasakellariou ’70, Fig. 2, a radio frequency (RF) transceiver 210)
and a processor (Papasakellariou ’70, Fig. 2, a main processor 240) coupled to the transceiver and configured to: 
receive a higher layer signal indicating a change of a reference point of a start symbol to which a physical downlink shared channel (PDSCH) is assigned (Papasakellariou ‘70, Col. 1, lines 48-51, first signaling indicating a first Time Division Duplexing (TDD) Uplink-Downlink (UL-DL) configuration; See Col. 11, lines 1-6, transmission parameters configured to UE 114 by higher layer signaling)
detect a downlink control information (DCI) format including PDSCH scheduling information from a physical downlink control channel (PDCCH) (Papasakellariou ‘70, Col. 20, lines 29-31, detects a PDCCH conveying a DCI format including a TPC field of 2 bits and scheduling a PUSCH transmission in operation 1010)
Papasakellariou ’70 does not explicitly disclose determining the start symbol to which the PDSCH is assigned, based on at least one of information about the DCI format, mapping type information of the PDSCH, or an offset value between a slot in which the PDCCH is located and a slot in which the PDSCH is located. 
Papasakellariou ’43 discloses determining the start symbol to which the PDSCH is assigned, based on at least one of information about the DCI format (Papasakellariou ‘43, [0134], determine a first symbol of a PDSCH transmission or for a PUSCH transmission) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Papasakellariou ’43 related to determine the start symbol to which the PDSCH is assigned, based on at least one of information about the DCI format and have modified the teaching of Papasakellariou ’70 in order to improve radio efficiency ([0003])

As per claim 12, Papasakellariou ’70 in view of Papasakellariou ’43 disclose the user equipment of claim 11, wherein the processor is further configured to determine the start symbol to which the PDSCH is assigned, based on a first symbol at a monitoring point of the PDCCH where the DCI format is detected, when a PDSCH mapping type is a mapping type B, the offset value is 0, and the DCI format is a DCI format including a cyclic redundancy check (CRC) scrambled to one of a radio network temporary identifier (C-RNTI), a MCS-RNTI, and a CS-RNTI (Papasakellariou ‘70, Col. 14, lines 20-25, A DCI format includes Cyclic Redundancy Check (CRC) bits and the UE 114 identifies a DCI format type from a respective Radio Network Temporary Identifier (RNTI) used to scramble the CRC bits)

As per claim 13, Papasakellariou ’70 in view of Papasakellariou ’43 disclose the user equipment of claim 12, wherein the processor is further configured to determine the start symbol to which the PDSCH is assigned, based on the first symbol at the monitoring point of the PDCCH where the DCI format is detected, when subcarrier spacings of the PDCCH and the PDSCH match (Papasakellariou ’43, [0160], when a first slot and a second slot for PDCCH transmissions conveying respective DL DCI formats scheduling respective PDSCH transmissions have a same starting position)

As per claim 14, Papasakellariou ’70 in view of Papasakellariou ’43 disclose the user equipment of claim 13, wherein the processor is further configured to determine the start symbol to which the PDSCH is assigned, based on the first symbol at the monitoring point of the PDCCH where the DCI format is detected, when cyclic prefixes of the PDCCH and the PDSCH match (Papasakellariou ’43, [0134], Each of the two numbers of symbols can be indicated by respective DCI formats that are decoded by the first UE and by the second UE, respectively, in order to determine a first symbol of a PDSCH transmission or for a PUSCH transmission)

As per claim 15, Papasakellariou ’70 in view of Papasakellariou ’43 disclose the user equipment of claim 11, wherein the processor is further configured to determine the start symbol to which the PDSCH is assigned, based on a first symbol of a slot in which the PDSCH is scheduled, when a PDSCH mapping type is not a B type, the offset value is not 0, and the DCI format is not a DCI format including a CRC scrambled to one of a C-RNTI, a MCS-RNTI, and a CS-RNTI (Papasakellariou ’43, [0110], A DCI format type is identified by a radio network temporary identifier (RNTI) that scrambles the CRC)

As per claim 16, Papasakellariou ’70 in view of Papasakellariou ’43 disclose the user equipment of claim 11, wherein the processor is further configured to determine the start symbol to which the PDSCH is assigned, based on a first symbol of a slot in which the PDSCH is scheduled, when cross scheduling of the PDCCH and the PDSCH is configured (Papasakellariou ’43, [0118], a value of a counter DAI field in a DL DCI format scheduling a PDSCH transmission in a slot on a cell indicates a number of DL DCI formats scheduling PDSCH transmissions in the slot across all cells with indexes smaller than or equal to the cell index)

As per claim 17, Papasakellariou ’70 in view of Papasakellariou ’43 disclose the user equipment of claim 11, wherein the processor is configured to determine the start symbol to which the PDSCH is assigned, based on a first symbol of a slot in which the PDSCH is scheduled the start symbol, when the higher layer signal indicating the change of the reference point of the start symbol to which the PDSCH is assigned is not received (Papasakellariou ’43, [0193], the UE did not receive a PDSCH)

As per claim 18, Papasakellariou ’70 discloses a base station which performs a data communication method, the base station comprising: 
a transceiver (FIG. 3, RF transceiver); and a processor coupled to the transceiver (FIG. 3, (TX) processing circuitry) and configured to: 
transmit a higher layer signal indicating a change of a reference point of a start symbol to which a physical downlink shared channel (PDSCH) is assigned (Papasakellariou ‘70, Col. 1, lines 48-51, first signaling indicating a first Time Division Duplexing (TDD) Uplink-Downlink (UL-DL) configuration; See Col. 11, lines 1-6, transmission parameters configured to UE 114 by higher layer signaling)
provide a downlink control information (DCI) format including PDSCH scheduling information through a physical downlink control channel (PDCCH) (Papasakellariou ‘70, Col. 20, lines 29-31, detects a PDCCH conveying a DCI format including a TPC field of 2 bits and scheduling a PUSCH transmission in operation 1010)
Papasakellariou ’70 does not explicitly disclose wherein the start symbol to which the PDSCH is assigned is determined based on at least one of information about the DCI format, mapping type information of the PDSCH, or an offset value between a slot in which the PDCCH is located and a slot in which the PDSCH is located. 
Papasakellariou ’43 discloses wherein the start symbol to which the PDSCH is assigned is determined based on at least one of information about the DCI format, mapping type information of the PDSCH, or an offset value between a slot in which the PDCCH is located and a slot in which the PDSCH is located (Papasakellariou ‘43, [0134], determine a first symbol of a PDSCH transmission or for a PUSCH transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Papasakellariou ’43 related to wherein the start symbol to which the PDSCH is assigned is determined based on at least one of information about the DCI format and have modified the teaching of Papasakellariou ’70 in order to improve radio efficiency ([0003])
 
As per claim 19, Papasakellariou ’70 in view of Papasakellariou ’43 disclose the base station of claim 18, wherein the start symbol to which the PDSCH is assigned is determined based on a first symbol at a monitoring point of the PDCCH where the DCI format is detected, when a PDSCH mapping type is a mapping type B, the offset value is 0, and the DCI format is a DCI format including a cyclic redundancy check (CRC) scrambled to one of a radio network temporary identifier (C-RNTI), a MCS-RNTI, and a CS-RNTI (Papasakellariou ‘70, Col. 14, lines 20-25, A DCI format includes Cyclic Redundancy Check (CRC) bits and the UE 114 identifies a DCI format type from a respective Radio Network Temporary Identifier (RNTI) used to scramble the CRC bits)
As per claim 20, Papasakellariou ’70 in view of Papasakellariou ’43 disclose the base station of claim 18, wherein, when cross scheduling of the PDCCH and the PDSCH is configured, or subcarrier spacings of the PDCCH and the PDSCH are different from each other, a start symbol to which the PDSCH is assigned is determined based on a first symbol of a slot in which the PDSCH is scheduled (Papasakellariou ’43, [0190], with a first slot duration for PDSCH transmissions)
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462